Case 8:19-cv-01873-JLS-ADS Document 29 Filed 07/28/20 Page 1 of 2 Page ID #:452



  1

  2                                                                     JS-6
  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11 GARY GERSZT, an individual,                  Case No. 8:19-cv-01873 JLS-ADS
 12                Plaintiff,                    ORDER GRANTING
                                                 STIPULATION FOR DISMISSAL
 13         vs.                                  OF ACTION WITH PREJUDICE
 14 SOPHIA ALLEN; DOES 1 through 10,
      inclusive,
 15
                   Defendants.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                             1
Case 8:19-cv-01873-JLS-ADS Document 29 Filed 07/28/20 Page 2 of 2 Page ID #:453



  1                                         ORDER
  2

  3        Pursuant to the parties’ stipulation, the Court now rules as follows:
  4        The above-captioned action is dismissed in its entirety, with prejudice. Each
  5 party shall bear her/his own attorneys’ fees and costs incurred in connection with this

  6 action.

  7

  8 DATED: July 28, 2020

  9
 10

 11                                                 Hon. Josephine L. Staton
                                                    United States District Judge
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                2
